DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/486,493, filed on April 13, 2017.
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,241,530 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Claims 21-57 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
MPEP 1412.02 establishes a three step test for recapture:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
[NOTE: if the claims are not broader in scope than the original patent claims, there is no recapture; if the claims are broader in scope, then proceed to step (2).]
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
[NOTE: if the broader aspects of the reissue claims do not relate to surrendered subject matter, there is no recapture; if the broader aspects of the reissue claims do relate to surrendered subject matter, then proceed to step (3).]
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.
[NOTE: if the reissue claims were materially narrowed in aspects related to the surrendered subject matter, there is no recapture; if the claims were not materially narrowed in related aspects or were narrowed in unrelated aspects, there is recapture.]

In this instance, the reissue claims are broader in scope, due to the elimination of “wherein the controller starts a return timer after heat generation is disabled by the appliance; in response to the sensor detecting the user is within the proximity of the appliance prior to return timer reaching a predetermined expiry duration, the controller controls the control signal to re-enable heat generation by the appliance and send one or more alert notifications via the computer network; and in response to the sensor not detecting the user is within the proximity of the appliance prior to return timer reaching a predetermined expiry duration, controls the control signal to reenable heat generation by the appliance only in response to receiving a reset signal via the computer network.” The new independent claims claim the earlier structure and steps, the controller, sensing devices, timer and computer network, but do not claim the above cited language, or synonymous structure or steps.  Thus, the first prong of the test has been met. 
In regard to the second prong, during the original prosecution of the 15/486,493 application, the amendment filed October 22, 2018 amended claim 1 by adding the above structure, with similar method steps added to claim 11 and similar structure to claim 20. The remarks filed with the amendment stated (on page 10), “Jablokov fails to teach, mention, or even hint at ‘a return timer,’ or ‘reenable heat generation by the appliance only in response to receiving a reset signal,’ as required by Claim 1, as amended. “The following Office action was a notice of allowability.	Thus, the application was allowed because the claims were amended to include a return timer and the reenabling of heat generation only in response to receiving a reset signal, limitations that were added by applicant and also argued by applicant to overcome a pending rejection. The claim without these limitations is seen as surrendered by applicant.
In regard to the third prong, the independent claims are all broader in scope than the patented claims, so they cannot be seen as narrowed in other respects. The independent claims still claim a controller, sensors a timer and a network, but fail to stipulate that the sensors are proximity sensors, the timers include a return timer, the appliance produces heat or a reset. No structure or step in the new independent claims is not a broadened term for structure or a step in the patented claims. 

Original Patent
	The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

	MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

	The claims of this reissue application, as represented by the new claims, do not meet the “original patent” clause because they are not described in the original patent specification and enable by the original patent specification such that 35 USC 112, 1st paragraph is satisfied (rejection provided below).  The specification discloses a “controlling heat capability of appliance according to user proximity” (title).  The new claims cover managing operation of an appliance relying on data from sensors and using “a plurality of timing criteria”. While controlling an appliance using presence information from sensing devices and using a plurality of undefined timing criteria can cover the controlling of heat generated by a heat generating appliance based on the proximity of a user to the appliance and a timer to determine if the user is away for a predetermined period, the specification does not support that the Applicant had possession of controlling any appliance other than an appliance such as an oven or stove to deliver a controlled amount of heat and shutting off the heat generating appliance if the user has been away from the appliance for a predetermined period.
	Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Id. at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification’ ”. Id. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Id. at 1360.
	Based on Antares a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, the ‘530 patent does not adequately support any appliance other than an oven or stove.  The specification provides a consistent description of the appliance being an oven or stove. This begins in the background of the invention on line 18 of column 1, “The invention pertains generally to kitchen cooking appliances that generate heat such as stoves, ovens, cooktops and ranges. More specifically, the invention relates to preventing fires and generally increasing safety by automatically enabling and disabling the ability of a cooking appliance to generate heat.” The description of the related art continues the discussion of stoves and the intent to prevent fires. In the entire description of the invention, there are numerous examples of limiting heat generation of a heat generating appliance, but there is not even a cursory statement of controlling any other type of device (i.e. one that was designed to provide heat). The specification does not disclose controlling any device that is not an oven, stove or cooking appliance.  While Antares mentioned the safety features as part of the broader conversation, the controlled appliance of the '530 patent are never mentioned to be anything other than a cooking appliance. See Antares at 1363. There is no evidence that applicant conceived of controlling the power to any device other than a cooking appliance prior to the filing of this reissue application.
	Therefore, claims 21-57, which are directed to the control of any device do not satisfy the “original patent” requirement. 
	Claims 21-57 are rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.

The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175and MPEP § 1414.
	The error statement of the March 25, 2021 declaration states that “while fully supported by the specification, new claims 21-57 do not recite” an “appliance that is generating heat”, a “return timer” and a “sensor…detecting presence of a user in a proximity of the appliance”. As stated above in the recapture rejection, applicant is not entitled to delete the return timer, as it was added to the claims to overcome the prior art during the original prosecution. Similarly, the above original patent rejection establishes that there is no evidence that applicant conceived of controlling the power to any appliance that was not a heat generating appliance, and basing this control on something other than the proximity of a user prior to the filing of this reissue. As such, the declaration is not acceptable, and all claims are therefore rejected. 
Claims 1-57 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As discussed above, the current claims no longer require the appliance to be a heat generating appliance. While applicants may draft broad claims, all claims must be supported by the specification. This is particularly true in reissue applications, where all claims must be supported by the original specification. There is no evidence in the original specification that applicant conceived of controlling any appliance other than heat generating appliances, prior to the filing of this reissue. In regard to claim 46, the original specification does not describe an anti-tamper sensor. The only discussion of tampering begins in line 10 of column 17, “For safety, if someone tampers with the network cable 300, the power switch 104,130 is operable to immediately return to the lock position such that power (either gas or electric) cannot flow to the heating elements of the cooking appliance.” There is no mention of an anti-temper sensor, only “cooking is not possible if the controller 106, 132 is not properly connected and in communication with the power switch 104, 130.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 2 of claim 21, characterizing presence information in proximity of an appliance” is confusing. Does this mean detecting proximity information or characterizing some other information close to an appliance? In line 4, it is unclear what “processing at least a portion of the characterized presence information with a plurality of timing criteria” means. How does the timing criteria perform the processing? Claims 22-30 depend from claim 21, so they are rejected due to their dependency. In the penultimate line of claim 53, there appears to be a word missing after “designated”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 21-45 and 47-57 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pre-Grant Publication 2015/0161835 to Jablokov et al. (hereinafter “Jablokov”).
Jablokov discloses a method for managing presence information comprising collecting proximity information (proximity detection device 106) relative to an appliance (101) from a plurality of sensing devices(paragraph 48), determining if the proximity was above a threshold for a predetermined time(paragraph 54 or 70), managing the operation parameters of the appliance based on the proximity information and transmitting the operational parameters via a communication network (105 and paragraph 53). 
In regard to claims 22 and 23, paragraphs 52 and 54 state that the device may be shut off. In regard to claim 24, paragraph 53 states that current status and usage history can be transmitted. This is seen as log file information. In regard to claim 25, paragraph 30 lists a variety of appliances that may be monitored including “any combination thereof”. In regard to claim 26, paragraph 61 states that secondary sensors (such as smoke or fire alarms) can be used. In regard to claim 27, paragraph 61 states an appliance can be turned off when “proximity is not detected for a pre-determined period of time”. In regard to claim 28, paragraph 61 also describes a second trigger event, such as a smoke or fire alarm. In regard to claim 29, paragraph 67 determines the identity of the user, which is seen as a user provided communication. In regard to claim 30, paragraph 69 describes a manual override for the proximity sensor, which is seen as a new timing criteria. In regard to claim 31, Jablokov discloses a controller (104) coupled to a resource control switch (paragraph 42), the controller having a processor (119) and a memory (116,117) and is configured to execute computer executable instructions (all of the examples in paragraph 33 do this). In regard to claim 32, paragraph 61 describes the use of a pre-determined time period to detect a user. In regard to claim 33, paragraph 53 states that current status and usage history can be transmitted. This is seen as log file information. In regard to claim 34, see paragraph 16. In regard to claims 35 and 36, paragraph 42 states that the control device may be integrated into the appliance or may be a stand-alone device. In regard to claim 37, paragraph 61 states that smoke or fire alarms can be used.  In regard to claim 38, paragraph 45 states that both electricity and gas flow may be controlled and paragraph 30 lists a variety of appliances that may be monitored including “any combination thereof”. In regard to claims 39 and 40, paragraph 50 describes other devices that can receive data through a communication network. The same paragraph states that the devices can be used to change the operational parameters, as claimed in claim 41. In regard to claim 42, paragraph 69 describes a manual override for the proximity sensor, which is seen as a change to the timing criteria. Paragraph 61 also describes a trigger event, such as a smoke or fire alarm which will override the proximity timers. In regard to claim 43, paragraphs 55 and 56 describes user specific user’s preferences in the control, with the user identified by the controller. Also, paragraphs 5-11 establish the identity of authorized users. In regard to claim 44, paragraph 47 describes the use of a power status sensor 103. In regard to claim 45, paragraph 41 states that wired or wireless signals can be transmitted to the control device. In regard to claim 47, Jablokov discloses obtaining by a network-based resource, information from a controller associated with at least one appliance, the information including operational parameters, processing the information according to one or more rules and transmitting a notification (all disclosed in paragraph 6). In regard to claim 48, paragraphs 52 and 54 state that the device may be shut off. In regard to claim 49, paragraph 53 states that current status and usage history can be transmitted. Alert notifications are discussed in paragraph 61. In regard to claim 50, paragraph 30 lists a variety of appliances that may be monitored including “any combination thereof”. In regard to claim 51, it is considered inherent that proximity detectors for different appliances detect different premises. In regard to claim 52, paragraph 61 states that secondary sensors (such as smoke or fire alarms) can be used. In regard to claim 53, paragraphs 71 and 72 describe an alert being sent to a designated user including a push notification warning which enables the user to modify the parameters. In regard to claim 54, paragraph 61 states that an alert can be sent to a designated user and this can be coupled to a change in the operating state. In regard to claims 55 and 57, paragraph 56 establishes that different users can provoke different outcomes from the control unit based on the identification of the user. In regard to claim 56, paragraph 49 establishes that some identification devices will have “additional functionality such as a master control for the monitor and control device 104”. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reay (US 2014/0251987) and Thomas (US 2005/0109333) show appliance monitoring systems which can cut power to a cooking appliance when a proximity detector senses that there is no one in the area. Mishra (US 2012/0132635) uses a plurality of sensors to control the power to a cooking appliance. Luebke (US 2006/0197660) discloses a system and method for controlling the power to an appliance based on information from a plurality of proximity sensor that will control the operation of the appliance and notify over a network when the sensors detect a condition in a given time. Mandell et al. (US 2004/0041684) shows a system for disabling an appliance (hairdryer) based on a proximity detector. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807. The examiner can normally be reached M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C DOERRLER/            Reexamination Specialist, Art Unit 3993                                                                                                                                                                                            
Conferees: /JAK/ /E.D.L/                                        SPRS, Art Unit 3993